DENIED; Opinion Filed December 19, 2018.




                                                In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-18-00867-CV

     IN RE LAURIN AVERETT SMITH, INDIVIDUALLY AND AS PERSONAL
 REPRESENTATIVE OF THE ESTATE OF MATTHEW MARK SMITH, DECEASED,
 AS NEXT FRIEND OF S.S., A MINOR, ERIN BRACEY, AS NEXT FRIEND OF T.B.S.,
      A MINOR, DAVID MARK SMITH AND TRUDY LYNN SMITH, Relators


                       On Appeal from the 160th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-15-12828

                              MEMORANDUM OPINION
                Before Chief Justice Wright, Justice Fillmore, and Justice Stoddart
                                   Opinion by Justice Stoddart
       In this original proceeding, relators complain the trial court abused its discretion by

denying their motions to compel discovery. To be entitled to mandamus relief, a relator must show

both that the trial court has clearly abused its discretion and that relator has no adequate appellate

remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). A trial

court clearly abuses its discretion if it reaches a decision so arbitrary and unreasonable as to amount

to a clear and prejudicial error of law or if it clearly fails to correctly analyze or apply the law. In

re Cerberus Capital Mgmt., L.P., 164 S.W.3d 379, 382 (Tex. 2005) (orig. proceeding) (per

curiam). Generally, an ordinary appeal is an adequate remedy when a trial court refuses to compel

discovery. See In re Allied Chem. Corp., 227 S.W.3d 652, 658 (Tex. 2007); Able Supply Co. v.

Moye, 898 S.W.2d 766, 772 (Tex. 1995); see also In re Sting Soccer Group, LP, 05-17-00317-CV,
2017 WL 5897454, at *5 (Tex. App.—Dallas Nov. 30, 2017, no pet.). Mandamus relief may be

granted when the denial of discovery goes to the heart of a party’s case or vitiates or severely

compromises a party’s ability to present a viable claim or defense. See Able Supply Co., 898
S.W.2d at 772; In re Sting Soccer Group, LP, 2017 WL 5897454, at *5.

        Based on the record before us, we conclude relators have not shown they are entitled to the

relief requested. Accordingly, we deny relators’ petition for writ of mandamus. See TEX. R. APP.

P. 52.8(a) (the court must deny the petition if the court determines relator is not entitled to the

relief sought).



180867F.P05


                                                  /Craig Stoddart/
                                                  CRAIG STODDART
                                                  JUSTICE




                                               –2–